Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Pub. No. 2017/0237973 A1) in view of Hughes et al. (US Pub. No. 2017/0316736 A1).
As to claims 1 and 9, Jung shows a display system and associated methodology (Fig. 1 and para. 45), comprising: a plurality of picture elements (i.e. pixels, para. 49/sub-pixels 13, 15, 17 etc., Fig. 1 and para. 54) supported on a single semiconductor substrate 110 (Fig. 1 and para. 53); and a backplane (i.e. substrate 110) including electronic circuitry supported thereon (para. 51), the electronic circuitry being electronically connected with the plurality of picture elements (para. 51), wherein each one of the plurality of picture elements includes a light steering optical element (lens portions 181) and an array of light emitting elements (i.e. sub-pixels 13, 15, 17 etc., Fig. 1 and para. 54), wherein the array of light emitting elements includes (i) a first set of inorganic light emitting diodes (LEDs), each inorganic LED in the first set of inorganic LEDs being configured for emitting light at a first wavelength (para. 50), (ii) a second set of inorganic LEDs, each inorganic LED in the second set of inorganic LEDs being configured for emitting light at a second wavelength (para. 50), and (iii) a third set of inorganic LEDs, each inorganic LED in the third set of inorganic LEDs being configured for emitting light at a third wavelength (para. 50), wherein the first, second, and third sets of inorganic LEDs are monolithically integrated on the single semiconductor substrate (Fig. 1 and para. 53), wherein the light steering optical element is configured for steering the light from the first, second, and third inorganic LEDs in a predetermined direction (Fig. 3 and paras. 71 – 74), and wherein the electronic circuitry is configured for individually driving each light emitting element of the array of light emitting elements (para. 51).
Jung does not show that the device includes light emitting elements that are inorganic. 
	Hughes shows a light steering display device that includes inorganic light emitting diodes (Fig. 2 and paras. 2, 73 and 74).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Jung with those of Hughes because designing the system in this way allows the device to exhibit better performance characteristics (para. 2).
As to claim 3, Jung shows that the single semiconductor substrate also serves as the backplane such that the plurality of picture elements and the electronic circuitry are supported on the single semiconductor substrate (Figs. 1 and 3 and para. 51).
As to claim 8, Jung shows that the first wavelength is in a wavelength range of red light, the second wavelength is in a wavelength range of green light, and the third wavelength is in a wavelength range of blue light (Fig. 1 and para. 50).
As to claim 10, Jung shows that the semiconductor substrate includes a LED group that includes a first LED of the first set, a second LED of the second set that is most proximate to the first LED, and a third LED of the third set that is most proximate to at least one of the first LED and the second LED (Fig. 1 and para. 50), and further comprising: aligning an optical steering element with the LED group for steering light emitted by each of the first, second, and third LEDs in a specific direction (Fig. 3 and paras. 71 – 74).
Claims 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jung and Hughes as combined above in view of Kuo et al. (US Pub. No. 2020/0052048 A1).
As to claims 5, 6 and 7, Jung does not show that each one of the inorganic LEDs in the array of light emitting elements is less than 1 micron in size.
Kuo shows that an array of light emitting elements is less than 1 micron in size (para. 61).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Jung with those of Kuo because designing the system in this way allows the device to utilize varying types of LEDs (para. 61).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jung and Hughes as combined above in view of Hack et al. (US Pub. No. 2019/0164473 A1).
As to claim 2, Jung does not show that the single semiconductor substrate and the backplane are distinct components.
Hack shows that a single semiconductor substrate 301 and a backplane 305 are distinct components (Fig. 3 and paras. 36 and 38).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Jung with those of Hack because designing the system in this way allows the device to provide a reflectance controllable display (paras. 34 and 36).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627